In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
SCOTT SCHLOSSER,         *
                         *                           No. 13-433V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: July 14, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Tetanus-Diphtheria-
AND HUMAN SERVICES,      *                           acellular Pertussis (“Tdap”) vaccine,
                         *                           shoulder injury (“SIRVA”).
             Respondent. *
*********************

Elizabeth Muldowney, Rawls, McNelis & Mitchell, Richmond, VA, for Petitioner;
Michael Milmoe, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On July 9, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Scott Schlosser on June 28, 2013. In his petition, Mr.
Schlosser alleged that the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which he received on August 13, 2010, caused him to suffer a shoulder injury
related to vaccine administration (“SIRVA”). Petitioner further alleges that he
experienced the residual effects of his injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.

     The parties agreed that petitioner suffered a shoulder injury to vaccine
administration (“SIRVA”) from the administration of the Tdap vaccine. Likewise,
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
the parties agreed that there is not a preponderance of evidence demonstrating that
petitioner’s condition is due to a factor unrelated to his August 13, 2010 Tdap
vaccination. The other elements of eligibility for compensation have also been
established. See 42 U.S.C. § 300aa—11(c), 13. Consequently, the stipulation
states “petitioner is entitled to compensation.”

       The parties have also agreed upon the amount of compensation to which the
petitioner is entitled. The parties presented the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $110,000.00 in the form of a check payable to petitioner,
       Scott Schlosser. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-433V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00433-UNJ Document 27 Filed 07/09/14 Page 1 of 5
Case 1:13-vv-00433-UNJ Document 27 Filed 07/09/14 Page 2 of 5
Case 1:13-vv-00433-UNJ Document 27 Filed 07/09/14 Page 3 of 5
Case 1:13-vv-00433-UNJ Document 27 Filed 07/09/14 Page 4 of 5
Case 1:13-vv-00433-UNJ Document 27 Filed 07/09/14 Page 5 of 5